                                                                       ·1' LSUC SD~Y
                                                                       1   DOCUMENT

UNITED STATES DISTRICT COURT
                                                                       I ELECTRO'.\'ICALLY FILED
                                                                       1
                                                                           Doc·#:
                                                                       ~~TF .1=1'-F•I2
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x                                  -r   ='le_     Sc_
                                                                                                   --·   -------
UNITED ST ATES OF AMERICA
                                                                           No. 19-CR-257 (LTS)
                 -v-

FABIO BRET AS DE FREITAS

                                    Defendant.

-------------------------------------------------------x

                                                           ORDER




        ORDERED that pursuant to sentence of time served imposed today, the defendant Fabio Bretas
 De Freitas is discharged from the custody of the U.S. Marshals Service.


          SO ORDERED.


  Dated: New York, New York


                                                                   ~LOR
         February 25, 2020

                                                                                       SWAIN
                                                                   United States District Judge
